 1

 2

 3

 4

 5

 6

 7

 8                                          UNITED STATES DISTRICT COURT

 9                                FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BRANDON MICHAEL GARCIA,                             No. 2:16-cv-0269 JAM DB P
12                             Plaintiff,
13              v.                                        ORDER
14    DELMAR GREENLEAF, et al.,
15                             Defendants.
16

17            Plaintiff is a state prisoner proceeding through counsel with an action under 42 U.S.C. §

18   1983. The parties have submitted pretrial statements.

19            Accordingly, IT IS HEREBY ORDERED that on November 12, 2019 at 2:00 p.m., the

20   undersigned shall hold a pretrial conference. Counsel shall be prepared to discuss the subjects set

21   out in Local Rule 282, as well as any other subjects counsel feel are necessary for trial

22   preparation.

23   Dated: October 24, 2019
24

25

26
27   DLB:9
     DB/prisoner-civil rights/garc0269.ptc date
28
                                                          1
